Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 11, 22 and 23 drawn to an apparatus for electrical stimulation.
Group II, claim(s) 12-14, 18-21 and 24-40 drawn to a process for stimulation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II does not require the recited adaptor 
During a telephone conversation with Todd Benni on August 3, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 12-14, 18-21 and 24-40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-3, 11, 22 and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests deleting the word “system” since the claims are now restricted to a method.
The disclosure is objected to because of the following informalities: use of the word “operating” in par. 0008 is grammatically incorrect.  Use of the word “operation” is suggested.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: element 1510 (Fig. 16) is referred to as a probe (par. 0107) and as a first side of the stimulation device (par. 0110).  It is assumed that a probe 110 was intended to be referred to in par. 0107.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 12-14, 18-21, 24-34, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-27 of copending Application No. 17/123,331 (reference application) in view of Rundle (Rundle: Pub. No. 2013/0197615). Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are –except where noted below-- merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 24, while the ‘331 application does not specifically state that a stimulation signal is applied using an electrode coupled with a lead, such a configuration is old and well-known as shown by Rundle and used in a substantially similar method (see at least par. 0101).  By placing a conductive electrode at the distal end of a lead, one can place stimulating electrodes at in vivo locations while allowing connection of the proximal end of the lead to remotely located and/or externally located stimulator structure.

	Regarding claim 39, while the frequency of stimulation is not specifically recited in the application’s claim set, Rundle discloses a method using pulse parameters substantially similar to that of the present invention.  A suitable range for nerve stimulation frequency is taught to be between 5 and 25 Hz (see par. 0072).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 18, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 12, it is unclear how one can perform a subcutaneous surgery with a stimulation device and place a lead within range of a target tissue region, wherein the lead is operatively attachable to the stimulation device, before the subcutaneous surgery.  The act of placing the lead would in and of itself be surgery.  Claim 13, in fact refers to placing the lead percutaneously (i.e., surgically; see par. 0045 of the present specification where the percutaneous lead is insertable during subcutaneous surgery).  It is unclear how one can surgically place a lead percutaneously while applying stimulation through the lead before the surgery which places it within range of the target tissue region.  It is unclear what subcutaneous surgery is performed by the stimulation device, if not the placement of the lead.  If the reference to “subcutaneous surgery” alludes to a procedure other than placement of a lead (such as nerve repair), then the applicant has not explained how the disclosed stimulation device performs such a procedure.  If the applicant intends the electrode of claim 12 to pertain to surface electrodes, then it is not clear what subcutaneous surgery the stimulation device performs.  
Furthermore, if the intent was to include a surface electrode, surface electrodes are referred to in the specification as the electrodes which provide the return path for 
Related comments apply to similarly worded claims 31 and 32.  In claim 31, for example, it is not clear what the further step of performing a subcutaneous surgery entails if parent claim 29 already recites the step of placing an electrode within range of a target tissue and applying stimulation through the electrode.
Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Supporting language for the limitations regarding threshold confirmation being either separate from the stimulation signal or a part of the stimulation signal cannot be found.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Reference to the handheld stimulation device in claim 19 lacks antecedent basis.
Reference to a second lead with a second electrode in claim 25 is vague and indefinite as a first electrode has not been set forth in base claim 19.  When examining the claim on the merits, the examiner will consider the invention of claim 25 to include first and second leads with respective first and second electrodes.
Reference to “the lead” on line 2 of claim 29 lacks antecedent basis.
Claims 27 and 28 are vague and indefinite.  It is unclear if the method of claim 27 involves the positive step of performing a threshold confirmation.  The examiner suggests positively reciting such a step before describing its relation to the therapeutic stimulation signal.  A related comment applies to claim 28.
Claim 31 is confusing.  It is unclear what further additional step “performing a subcutaneous surgery with the stimulation device” involves, when base claim 29 already recites that an electrode is placed within range of a target tissue region, with the lead operatively attached to the stimulation device.  It is unclear if the applicant is attempting to further refine the “placing an electrode” step of claim 29 by limiting such a step to a subcutaneous placement, or if the applicant is attempting to recite a further step in addition to the “placing an electrode” step.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, as best as can be understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hausman (Pub. No. 2012/0296442).
Regarding claim 12, Hausman discloses a method for stimulating tissue (par. 0006), comprising: performing a subcutaneous surgery with a stimulation device (par. 0045, Figs. 20 and 21); placing a lead within range of a target tissue region (e.g., median nerve), wherein the lead is operatively attachable to the stimulation device (Figs. 20 and 21); and applying a stimulation signal (Fig. 17; par. 0139) to the target tissue region with the lead and the stimulation device before or after the subcutaneous surgery.  In this case, after the lead has been placed (i.e., after a subcutaneous surgery placing the lead about the targeted region has been completed), stimulation may be issued. 
Claim(s) 29, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rundle et al. (Rundle: Pub. No. 2013/0197615).
Regarding claim 29, Rundle discloses a method for stimulating tissue comprising: placing an electrode 402 within range of a target tissue region, wherein the lead 400 is operatively attached to an electrical stimulation device 200 (see Fig. 1); and applying 
Regarding the functional language “to accelerate or improve nerve recovery,” Rundle is considered to inherently provide such a desired result because (a) the applicant discloses that the present invention, in the process of accelerating or improving nerve recovery, uses muscle contractions to determine among other aspects, proper lead placement with respect to the targeted area (see par. 0035 of the present invention), such as disclosed by Rundle (pars. 0106 and 0108), and thus is considered a prerequisite part of the necessary evaluation process ultimately leading to an acceleration (early proper lead placement accelerates nerve recovery) or improvement in nerve recovery; and/or (b) because the pulse parameters disclosed as being effective in accelerating or improving nerve recovery are also utilized by the Rundle invention (see Table 2).  The electrical stimulation provided by Rundle therefore inherently accelerates or improves nerve recovery.
Regarding claim 30, note the therapy duration times shown in Table 2.
Regarding claim 32, Rundle discloses that the application of electrical stimulation occurs at least after subcutaneous surgery (i.e., after the lead has been placed).
Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gliner et al. (Gliner: Pub. No. 2003/0088274).
Regarding claim 29, Gliner discloses a method for stimulating tissue comprising: placing an electrode 4307 within range of a target tissue region, wherein the lead 4306 is operatively attached to an electrical stimulation device 4304 (see Fig. 43); and applying electrical stimulation to the target tissue region through the electrode and the .
Allowable Subject Matter
Claim 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-38 are allowed.
The prior art of record does not disclose a method of stimulating a target nerve including delivering a first electrical stimulation configured to determine a threshold for excitability of the target nerve and delivering a second electrical stimulation for a predetermined time period that creates a regenerative effect to the target nerve.  Hausman appears to disclose stimulation of the targeted nerve in order to evaluate: proximity to the nerve, whether the nerve is intact, if repair is needed, whether the muscle is innervated and/or intact, and muscle/tendon length (par. 0114).  While Rundle alters the pulse width until a desired effect occurs such as a comfortable muscle contraction or a desired paresthetic effect (par. 0105), such a procedure does not necessarily equate to determining a threshold of excitability.  A related comment applies to claim 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
August 14, 2021